Citation Nr: 9925888	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from August 1945 to April 28, 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  By way of 
history, the veteran perfected an appeal with respect to the 
issues of entitlement to service connection for both 
psychiatric and skin disorders claimed as secondary to 
mustard gas exposure.  The Board, in an April 1997 decision, 
denied those claims.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") with respect to his skin 
disorder claim.  As noted in the Court's Order dated January 
5, 1999, the veteran abandoned his claim of entitlement to 
service connection for a psychiatric disorder, and the Court 
dismissed that issue.  The Court vacated the Board's April 
1997 decision denying service connection for a skin disorder 
and remanded the case.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has any skin disorder presumptive to mustard gas 
exposure, or otherwise showing that any currently diagnosed 
skin disorder had its onset in service or is etiologically 
related to claimed mustard gas exposure or to any other 
incident of military service.

2 The is no competent diagnosis of dermatofibroma since 
about 1980.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that when he 
was examined in June 1945 for service entrance, no skin 
abnormalities were noted.  His skin was normal on an 
examination in November 1945.  A record entry dated in 
November 1946 reflects that the veteran had scabies.  In 
January 1947, he complained of a penile lesion for about a 
week.  He was also noted to have multiple scabetic lesions.  
A darkfield examination and Kahn test were performed, after 
which, in February 1947, it was noted that there was no 
pathology.  A March 29, 1947 separation examination report 
shows that the veteran's skin was clinically evaluated as 
normal and no relevant history was reported.  On April 21, 
1947 he was noted to have scabies on his belly and a sore on 
his penis for six months.  A record entry dated "26 Feb. 
48" indicates that the veteran had chronic, severe scabies, 
that he was to return in one week, and that the disposition 
was "Duty."

Lay statements dated in June 1949 set out that the veteran 
had no skin problems prior to service and that he was noted 
to have skin problems soon after discharge.  A VA examination 
was conducted in December 1949.  The examining physician 
noted the veteran's history of dermatitis on his thighs, 
beginning in 1946, which was treated as scabies.  The veteran 
complained of continued eruptions in the mid-section of his 
body and his arms.  The examiner noted that there was no 
disability due to the dermatitis; the diagnosis was keratosis 
pilaris.  The examiner commented that, according to the 
textbooks, the etiology of such was congenital, and that one 
type of the disorder was caused by a lack of vitamin A.  

A report of VA outpatient treatment dated in March 1952 
indicates treatment of the veteran for skin problems in March 
and April 1950; the diagnosis was dermatitis follicular 
ectopic.  Affidavits dated in May 1950 and February 1951 
indicate that the veteran had no skin problems prior to 
service and that after service he was noted to have a skin 
disorder that he said had been contracted in service.

A copy of a private record dated in January 1974 indicates 
that the veteran had a rash scattered over areas of his body, 
and that there was marked drying skin.  The impression was 
that the veteran was probably allergic and that there was a 
skin sensitivity.  This record was received from R. S., M.D.  

In a letter dated in May 1975, H.M., M.D., a dermatologist, 
reported having recently examined the veteran for a skin 
condition and that he was found to have erythematous, scaly 
areas on his arms and waistline areas.  The impression was 
probable neurodermatitis that the veteran had had for a 
number of years.  In a statement received in April 1975, the 
veteran reported unhygienic conditions during service.

In a letter dated in January 1980, J. T., M.D., a 
dermatologist, noted that the veteran had been treated since 
November 1979 for persistent dermatofibroma, which "could 
have resulted from a severe attack of scabies" while in the 
service.  

In October 1980, the veteran testified at a personal hearing.  
He reported that he developed skin problems in service and 
went to see two doctors, who were now probably dead, shortly 
after service for the same skin problems.  He continued to 
receive treatment from various sources.  He also testified 
that regardless of his service discharge examination report, 
his skin disorder was present at that time and that he 
continued to have such problems after service.  October 1980 
Transcript.

In November 1980, the St. Louis, Missouri, VA Medical Center 
reported that it had no records of treatment of the veteran. 

In statements received in the 1980s, the veteran reported 
that he had no skin problems prior to service, indicating 
that conditions in service were unhygienic and that his skin 
problems were a result of such.  In a statement received in 
April 1985, he stated that no examination was conducted at 
discharge.  He argued that, whatever the diagnosis, his 
current skin problems were the same as those shown in 
service.

D. R., M.D., a dermatologist, reported in April 1985 that he 
had treated the veteran in the past for asteateotic eczema 
and neurodermatitis and that he had also treated him that 
day.  

A VA record dated in July 1986 reflects that the veteran had 
seborrheic dermatitis on his scalp, solar lentigo, shown as 
brown lesions on his hands; and seborrheic keratosis on his 
right lower thigh.  In March 1987, the veteran was seen at 
the VA for follow-up of seborrheic dermatitis.  There was 
evidence of three red papules on the scalp and scaly red 
macules on the hands.  The impressions were actinic keratosis 
on the hands and seborrheic dermatitis on the scalp.  In 
April 1987 there was no evidence of active actinic keratosis 
(following treatment with freezing) and there was minimal 
scalp scaling.  In May 1987, the veteran was seen for hives 
and erythema over his trunk and extremities; the impression 
was allergic reaction.  In October 1987, he was seen with 
multiple encrusted lesions on his scalp.  The impression was 
pustular folliculitis on the scalp, which he had had "off 
and on for several years."  There was also a smooth lesion 
of the cheek.  The impressions were pustular folliculitis on 
scalp; and mole versus basal cell versus trichoepithelioma, 
versus neurofibroma or something else on the cheek.  Records 
reflect excision of a left cheek nevus, the pathology of 
which was identified as an intradermal nevus.  

VA medical records also reflect that in January 1988 the 
veteran was noted to have scabs on the top of his head.  The 
assessment was folliculitis of questionable etiology.  
Another diagnosis was a history of xerosis; a dry skin 
protocol was recommended.  A record dated in February 1988 
indicates follow-up of the veteran for a long history of 
scaling and erythema of the scalp.  Examination revealed 
scaling, with underlying erythema and some excoriated areas.  
The assessment was that present examination findings were 
consistent with seborrheic dermatitis.

In June 1988 Dr. D. R. reported that he had treated the 
veteran for neurodermatitis and had suggested that the 
veteran see a psychiatrist to determine the cause. 

In August 1988, the veteran testified at a personal hearing.  
He reported being first treated for skin problems in 
Australia, while in service, and described his problem as 
occurring all over his body.  August 1988 Transcript.

Records dated in July 1988 reflect the presence of lesions on 
the scalp, which were thought to be folliculitis.  
Examination also revealed erythematous papules on the neck; 
multiple fibrous papules on the chest; a papule on the right 
thigh; and multiple hyperpigmented areas on the hands.  The 
impressions were resolving folliculitis; seborrheic 
keratosis; solar lentigo (the veteran was advised to 
continued sunscreen); xerosis.  The chest and axillary 
specimens were polypoid intradermal nevi.  In September 1988, 
the veteran was seen at the VA for follow-up of questionable 
folliculitis of the scalp and keratosis of the dorsum of the 
hands and ankles.  Impressions included xerosis, keratoses, 
and questionable folliculitis and seborrheic keratosis.  A 
record dated in February 1989 indicates that the veteran 
complained of dryness and itchy areas and multiple skin 
problems.  Diagnoses were xerosis and folliculitis.  An 
August 1989 record shows diagnoses of solar damage on the 
hands and xerosis, stated to be probable atopic eczema by 
family history.

At the time of VA examination in January 1990, there was 
evidence of scattered seborrheic keratosis and actinic 
keratosis.  The relevant diagnosis was lichen simplex.  A VA 
outpatient record dated in February 1990 shows follow up for 
xerosis; examination revealed dry skin on the arms and legs, 
with excoriation.  The impression was asteatotic eczema.  
March 1990 records reflect impressions of seborrheic 
dermatitis, asteatosis or stucco keratosis and actinic 
keratosis.  In April 1990, the veteran demonstrated healing 
actinic keratosis and minimal scalp scaling.  In October 1990 
there was evidence of dry skin and excoriations on the scalp.  
Impressions were seborrheic dermatitis and asteatotic eczema.  

The RO requested information from the Department of the Army 
relevant to the veteran's exposure to chemicals/mustard gas; 
the RO was advised that the U.S. Army Chemical and Biological 
Defense Agency might have that information.  In July 1994, 
the U.S. Army Chemical and Biological Defense Agency advised 
the RO that specific information relevant to dates, duty 
station and type of suspected exposure was required to 
perform a search relevant to the veteran.

At about the time of a July 1995 hearing before a hearing 
officer at the RO, the veteran submitted a paper headed 
"Categories Showing the Relationship of Exposure to Mustard 
Agents and Lewisite to Long-Term Health Consequences."  Such 
cited that "The evidence studies by the committee INDICATED 
a causal relationship between exposure to mustard agents (and 
Leslie, where noted) and the following health conditions..."  
Listed conditions included pigmentation abnormalities of the 
skin; and chronic skin ulceration and scar formation.

At the July 1995 hearing, the veteran reported that he was 
exposed to mustard gas during military training.  He stated 
that he was in a gas chamber and thereafter was treated for a 
skin disorder.  He reported that it was all over his body and 
that many other soldiers who had been exposed to the testing 
had the same thing.  The veteran said it was like bumps that 
oozed and were itchy.  He stated that it subsided some but 
never went away.  He then stated that at service discharge he 
took no clothes off and nobody looked at his skin.  He stated 
that it was just 30 or 40 days after his exposure that he 
started having problems.  July 1995 Transcript.  

Pertinent Criteria

Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, including skin cancer, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

1.  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin;

2.  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease;

3.  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

38 C.F.R. § 3.316 (1998).

By analogy and notwithstanding the foregoing, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  In any case, regulations provide that 
service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual 

that the claim is well grounded."  38 U.S.C.A. § 5107(a); 
Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 
9 Vet. App. 542, 545 (1996).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), 
the Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible." 

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

For veterans claiming exposure to vesicant agents, the 
initial burden to well-ground a claim is relaxed.  See 
Pearlman v. West, 11 Vet. App. 443 (1998); see also 38 C.F.R. 
§ 3.316.  That is, for purposes of determining whether a 
claim for service connection for a disability due to mustard 
gas exposure in service is well grounded, the Court has held 
that the lay assertion of exposure must be accepted as true.  
Pearlman, supra.  As set out above, for the limited purpose 
of determining whether a claim is well grounded, the Board 
must generally accept evidentiary assertions as true, unless 
those assertions are inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).

Thus, for the purpose of determining whether the veteran's 
claim is well grounded, his statements as to mustard gas 
exposure are accepted.  Nevertheless, the regulations are 
very specific in setting out that only certain diseases 
trigger the presumption of service connection.  Pertinent to 
the skin, only scar formation and squamous cell skin 
carcinomas warrant presumptive service connection in a 
mustard gas exposed veteran.  38 C.F.R. § 3.316.  However the 
veteran is entitled to the general chronic disease 
presumption for any skin cancer that is manifested within one 
year after active service, which is not shown in this case.  

Here, the Board first notes arguments in the record to the 
effect that the veteran has keratitis and that it warrants 
presumptive service connection under 38 C.F.R. § 3.316.  
Keratitis is, in fact, listed under the regulations; however, 
keratitis is defined as "an inflammation of the cornea of 
the eye caused by infectious or noninfectious agents."  
Beaty v. Brown, 6 Vet. App. 532, 535 (1994), citing WEBSTER'S 
MEDICAL DESK DICTIONARY 363 (1986).  The RO has denied 
service connection for an eye disorder and that matter is not 
in appellate status.  See 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1998).  Keratosis is a skin disorder, and the Board 
does not dispute that the record contains diagnoses of forms 
of keratoses.  However, 38 C.F.R. § 3.316 does not provide 
for any presumption with regard to keratoses.

The Board also notes that the record contains no competent 
evidence that the veteran has or has ever had squamous cell 
carcinoma of the skin.  He has, in fact, undergone skin 
biopsies of the cheek and chest to ascertain the presence of 
basal cell carcinoma.  They revealed nevi, not squamous cell 
carcinoma.  The record does not reflect any diagnoses of 
squamous cell carcinoma.  Thus, disease has not been shown by 
competent evidence to have been present at any time and 
cannot serve as the basis for application of the presumption 
under 38 C.F.R. § 3.316.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Finally, with regard to the presumption under 38 C.F.R. 
§ 3.316, "scar formation" is the only other presumptive 
skin disorder.  Historically, the record reflects competent 
diagnoses of various skin disorders including scabies, 
folliculitis, follicular ectopic dermatitis, dermatitis, 
seborrheic dermatitis, dermatitis, neurodermatitis, 
asteatotic and atopic eczema, lichen simplex, solar lentigo, 
xerosis, keratosis, keratosis pilaris and on one occasion 
dermatofibroma.  The Court, in its January 5, 1999, Order, 
granted the motion put forth by the Secretary of VA.  See 
Appellee's Motion For Partial Remand, For Acceptance of This 
Motion in Lieu of a Brief and For a Stay In Proceedings, 
(hereinafter "Motion").  In that Motion, the Secretary 
specifically cited that remand was required in order to allow 
the Board to "provide adequate reasons or bases as to 
whether the skin conditions manifested by the veteran 
constitute 'scar formation', one of the presumptive 
conditions enumerated in 38 C.F.R. § 3.316."  The Board also 
notes that the veteran has submitted what appears to be an 
excerpted text setting out a causal connection between 
mustard gas exposure and subsequent pigmentation 
abnormalities and chronic skin ulceration in addition to scar 
formation.  However, the source of the document is unknown.  
In any case, for purposes of the presumption under 38 C.F.R. 
§ 3.316, the Board is without authority to broaden the 
governing regulation, which clearly provides a presumption 
only for scar formation, and not for ulceration or 
pigmentation abnormalities.

The Board notes that the Court, in Thurber v. Brown, 
5 Vet. App. 119 (1993), in essence held that the Board may 
not place material reliance on evidence developed or obtained 
without the veteran's having had notice of and an opportunity 
to respond to such evidence.  Id. at 126.  However, the 
Court, has, in its case law, defined some of the veteran's 
diagnosed skin diseases.  For instance, [Solar] keratosis is 
defined as "a growth similar to warts which usually occurs 
in the middle-aged or elderly, and may become malignant."  
Lauginiger v. Brown, 4 Vet. App. 214, 215 (1993), citing, 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 875 (27th ed. 1988) 
(hereinafter DORLAND'S).  Actinic keratosis is defined as 
"'a sharply outlined, red or skin-colored, flat or elevated' 
rough or warty growth which 'may give rise to a squamous cell 
carcinoma...and is caused by excessive exposure to the sun."  
Douglas v. Derwinski, 2 Vet. App. 103, 105 (1992), citing 
DORLAND'S at 875.  Xerosis is defined as "abnormal dryness 
as of the eye, skin, or mouth."  Combee v. Principi, 4 Vet. 
App. 78, 81 (1993), citing DORLAND'S at 1860.  Folliculitis 
is defined as an "inflammatory reaction in hair follicles."  
ZN v. Brown, 6 Vet. App. 183, 185 (1994) citing STEDMAN'S 
MEDICAL DICTIONARY 603 (25th ed. 1990).  Also, the Board 
notes that the medical findings include notation of papules.  
A papule is defined as "a small superficial solid elevation 
of the skin."  Barclay v. Brown, 4 Vet. App. 161, 163 
(1993), citing DORLAND'S at 1221.

None of the above definitions contain the words "scar 
formation" or indicate that those conditions are 
characterized by such.  To the extent the above-cited 
definitions note what may be interpreted as pigmentation 
changes, the Board has further reviewed the comments 
surrounding the proposed amendments to 38 C.F.R. § 3.316.  
See 59 Federal Register 3532-34 (January 24, 1994).  Such 
recite the rational behind the inclusion of certain, and only 
certain, skin diseases in 38 C.F.R. § 3.316.  In part, such 
comments set out that:

[T]here is no reason to establish 
presumptive service connection for 
'pigmentation abnormalities of the skin' 
because these abnormalities would be 
obvious from the time of the exposure to 
vesicant agents rather than occurring 
many years after exposure, as in the case 
of cancer.  Also, because the usual 
places for mustard gas burns are areas of 
the body which are not visible, i.e., 
moist areas of the body such as the groin 
and axilla, rather than exposed areas as 
in the case of sunburn, most pigmentation 
abnormalities resulting from these burns 
would not be considered disabling, unless 
they interfered with the veteran's 
ability to function.  In this regard 
there is no mention in the [National 
Academy of Sciences] report of vitiligo-
type lesions, which are usually 
considered to be disabling because they 
are disfiguring.  Since compensation is 
only payable for a disability resulting 
from an injury suffered or disease 
contracted in line of duty or from 
aggravation of a preexisting injury or 
disease contracted in line of duty (See 
38 U.S.C. 1110, 1121, 1131, and 1310), 
and since exposure to vesicant agents 
does not cause a type of pigmentation 
abnormality which is disabling, we do not 
propose to include pigmentation 
abnormalities of the skin in the 
regulation.  However, we propose to 
include scar formation in the regulation.

Id.  

In the veteran's case there is no competent evidence that he 
has scar formation.  However, to the extent that he may have 
scars from skin biopsies or as residuals of his variously 
diagnosed skin conditions, scars shown by competent evidence 
to have resulted from a nonservice-related supervening 
condition or event would not be deemed due to mustard gas 
exposure.  38 C.F.R. § 3.16 (a),(b) (1998).  In this case, 
clearly, the record shows no medical diagnosis or opinion by 
a competent professional of "scar formation."  There, in 
fact, appears to be no notation of scarring on the veteran's 
body.  Given the level of specificity in the regulatory 
history, see 59 Fed. Reg. 3532-33 (1994), the Board will not 
generalize from the inclusion of scar formation and specified 
cancer to interpret the skin diagnoses shown in the record, 
including scabies, folliculitis, follicular ectopic 
dermatitis, dermatitis, seborrheic dermatitis, 
neurodermatitis, asteatotic and atopic eczema, lichen 
simplex, solar lentigo, dermatofibroma, xerosis, keratosis, 
or keratosis pilaris, as "scar formation" within the 
meaning of the regulation, particularly where no medical 
professional has noted such scarring.  Thus, the veteran has 
not submitted competent medical evidence that he now has scar 
formation within the meaning of 38 C.F.R. § 3.316.  

To the extent that the veteran may suffer from ulcerations of 
his skin, ulcerations are not among those skin disorders 
encompassed by 38 C.F.R. § 3.316 even though they are listed 
in the document submitted by the veteran as a condition 
related to mustard gas/Lewisite exposure.  Thus, to make a 
claim based on ulceration plausible, the veteran would need 
to present competent evidence of a nexus between ulcerations, 
or in fact between any of his currently diagnosed skin 
disorders, and mustard gas exposure or other incident of 
service.  See Combee; Caluza, supra; see also 38 C.F.R. 
§§ 3.303.  The record does not reveal competent nexus 
evidence relating a current skin disorder to mustard gas 
exposure or to any other incident of service.  

Despite the considerable medical evidence pertaining to the 
veteran's skin, most of it does not relate the variously 
diagnosed disorders to a specific cause.  However, a VA 
examiner in December 1949 noted that the veteran's keratosis 
pilaris was congenital in nature or due to a lack of vitamin 
A and other competent medical evidence suggests that the 
veteran suffered from allergic reactions, that there was a 
psychiatric basis for certain skin problems, and/or that some 
of his skin abnormalities resulted from sun exposure.  

The veteran's service medical records, although including 
entries noting scabies, are significant in showing none of 
the currently diagnosed skin disorders.  Although his skin 
was clinically evaluated as normal at the time of his 
discharge examination in late March 1947, he remained on 
active duty for another month, and several days before 
discharge he was noted to have scabies on his belly and a 
sore on his penis.  While there is a subsequent reference to 
"severe, chronic scabies" in the service medical records, 
it bears a date almost a year after the veteran's discharge 
from service.  That discrepancy can not be explained as a 
typographical error since the entry in question directly 
follows, on the same document, the entry of April 1947, the 
month of the veteran's separation from service, and the 
document is otherwise identified as having been generated in 
April 1947.  Therefore, to conclude that the "48" should 
have been "47" would only raise additional questions due to 
the location of the entry.  The Board acknowledges the 
opinion by a private physician, Dr. J.T., who, in 
January 1980, reported having treated the veteran since 
November 1979 for persistent dermatofibroma, which "could 
have" resulted from a "severe" attack of scabies during 
service.  To the extent that the January 1980 statement from 
Dr. J.T. might be sufficient to establish a nexus between a 
post-service skin disorder and scabies in service, it is 
noted that the only reference in the service medical records 
to "severe" scabies is in the questionable entry dated in 
1948.  In any event, the only post-service disorder Dr. J.T. 
mentioned was dermatofibroma, and there has been no further 
diagnosis of that disorder in the numerous subsequent medical 
records referencing the veteran's skin problems.  Thus, as to 
dermatofibroma, there has been no competent evidence of the 
disorder in almost 20 years, hence no current disability is 
shown.  

The Board notes the veteran's contention that he was not, in 
fact, examined at discharge, that he removed no clothing, and 
that no one would have seen his skin problems.  Regardless of 
whether or not the veteran was afforded a thorough discharge 
examination, the Board has already acknowledged a record 
entry dated April 21, 1947, a few weeks after the discharge 
examination but prior to discharge from service, which 
reflects a finding of scabies.  Nevertheless, scabies has not 
been diagnosed since service (except for the questionable 
"26 Feb. 48" service medical record entry) and there is no 
competent opinion otherwise relating any current skin 
disorder to scabies, mustard gas exposure, or any other 
incident of service. 

There is no dispute that the veteran has demonstrated ongoing 
skin problems that have been variously diagnosed since 
service discharge.  As the record in this case does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, his own opinions as to medical diagnoses 
and/or causation are not competent and are not sufficient to 
establish a plausible claim.  Additionally, the statements of 
other lay persons who attested to the veteran's continuing 
skin 

problems after service could not establish that any skin 
manifestations noted shortly after service are related to the 
current skin disorders.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board has considered the continuity of 
the veteran's skin symptomatology, consistent with Savage v. 
Gober, 10 Vet. App. 489 (1997).  However, even with such 
continuity of symptomatology, the veteran is not competent to 
relate any of his post-service diagnoses to his period of 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In sum, the record contains no competent diagnosis of any 
skin disability presumptive to mustard gas exposure or any 
opinion relating a current skin disorder to mustard gas 
exposure.  Except for the notations of scabies in the service 
medical records 50 years ago, there is no competent evidence 
that the veteran has had scabies since then or that any 
current skin disorder is related to scabies.  There also is 
no competent diagnosis of any skin disorder meeting the 
presumptive requirements for a plausible claim of service 
connection under 38 C.F.R. §§ 3.307, 3.309.  The multiple 
skin disorders (other than dermatofibrosis, which has already 
been discussed) diagnosed post-service have not been causally 
related by a competent medical opinion to mustard gas 
exposure or other incident of service.  Thus, the veteran has 
failed to present a well-grounded claim and his appeal must 
be denied.  See Caluza, supra.  The Board emphasizes that in 
arriving at this determination, all potential bases of 
entitlement have been considered.  However, no plausible 
claim for either direct or presumptive service connection, 
based on claimed exposure to mustard gas or otherwise, has 
been presented.  

The Board would emphasize that its decision to deny the 
mustard gas portion of the claim as not well grounded is 
based on the fact that the diagnosed skin disorders shown in 
the record are not among those entitled to presumptive 
service connection under 38 C.F.R. § 3.316 and have not been 
related by competent medical evidence to mustard gas 
exposure.  Thus, Pearlman v. West, is clearly 
distinguishable.  In Pearlman there was no dispute as to the 
applicability of 38 C.F.R. § 3.316, as the veteran in that 
case had a disorder presumptively defined as a mustard gas 
disease.  In this case, the Board has specifically determined 
that the veteran's identified skin disorders are not 
disabilities for which presumptive service connection is 
warranted under 38 C.F.R. § 3.316.  Consequently, the Board 
does not find that it is required to address the veteran's 
claim on the merits, and no further development, to include 
that pertinent to mustard gas exposure, is required.  The 
Secretary, in the motion granted by the Court, indicated that 
such development was required only if the Board determined 
the claim to be well grounded.  (See Motion at 9).  Moreover, 
as the veteran has not otherwise identified the presence of 
evidence that could well ground his claim, no further 
development or advisement to the veteran is required.  
See 38 U.S.C.A. §§ 5103, 5107 (West 1991 & Supp. 1999), and 
see generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
and Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996). 


ORDER

Service connection for a skin disorder, including as 
secondary to mustard gas exposure, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

